                                                                                                                              Case 2:17-cv-00326-JCM-NJK Document 75 Filed 12/12/18 Page 1 of 3



                                                                                                                          1   Abran E. Vigil, Esq.
                                                                                                                              Nevada Bar. No. 7548
                                                                                                                          2   Maria A. Gall, Esq.
                                                                                                                              Nevada Bar No. 14200
                                                                                                                          3   Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                          4   Kyle A. Ewing, Esq.
                                                                                                                              Nevada Bar. No. 14051
                                                                                                                          5   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          6   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          7   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          8   gallm@ballardspahr.com
                                                                                                                              demareel@ballardspahr.com
                                                                                                                          9   ewingk@ballardspahr.com

                                                                                                                         10   Attorneys for JPMorgan Chase Bank, N.A.
                                                                                                                         11                             UNITED STATES DISTRICT COURT
                                                                                                                         12                                      DISTRICT OF NEVADA
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13   JPMORGAN CHASE BANK, N.A.,                  Case No. 2:17-CV-00326-JCM-NJK
BALLARD SPAHR LLP




                                                                                                                         14                         Plaintiff,

                                                                                                                         15   vs.
                                                                                                                         16   SFR INVESTMENTS POOL 1, LLC, a              STIPULATION AND ORDER TO 1)
                                                                                                                              Nevada limited liability company;           DISMISS CLAIMS BETWEEN
                                                                                                                         17   ANTELOPE HOMEOWNERS’                        JPMORGAN CHASE BANK, N.A.,
                                                                                                                              ASSOCIATION, a Nevada non-profit            AND SFR INVESTMENTS POOL 1,
                                                                                                                         18   corporation; ELIZABETH ROCHA, an            LLC WITH PREJUDICE; AND 2)
                                                                                                                              individual; and HORATIO ROCHA, an           LIFT STAY ENTERED MARCH 23,
                                                                                                                         19   individual.                                 2018

                                                                                                                         20                         Defendants.
                                                                                                                         21
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                         22   Nevada limited liability company,
                                                                                                                         23     Counterclaimant/Cross-Claimant,
                                                                                                                         24   vs.
                                                                                                                         25   JPMORGAN CHASE BANK, N.A.;
                                                                                                                              ELIZABETH ROCHA, an individual;
                                                                                                                         26   and HORATIO ROCHA, an individual,
                                                                                                                         27     Counter-Defendant/Cross-Defendants.
                                                                                                                         28


                                                                                                                              DMWEST #18167154 v2
                                                                                                                              Case 2:17-cv-00326-JCM-NJK Document 75 Filed 12/12/18 Page 2 of 3



                                                                                                                          1          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-Defendant
                                                                                                                          2 JPMorgan Chase Bank, N.A. (“Chase”), and Defendant/Counterclaimant/Cross-

                                                                                                                          3 Claimant SFR Investments Pool 1, LLC (“SFR”) (collectively, the “Parties”), through
                                                                                                                          4 their respective attorneys, stipulate as follows:

                                                                                                                          5          1.      This action concerns title to real property commonly known as 7828
                                                                                                                          6 Drydust Ct., Las Vegas, Nevada (the “Property”) following a homeowner’s association

                                                                                                                          7 foreclosure sale conducted on November 19, 2013, with respect to the Property.
                                                                                                                          8          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                                                                          9 of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                         10 Nevada as Instrument Number 20080714-0004624 (the “Deed of Trust”), and in

                                                                                                                         11 particular, whether the Deed of Trust continues to encumber the Property.

                                                                                                                         12          3.      The Parties to this Stipulation have settled and agreed to release their
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13 respective claims, and further agreed that the claims between them, including the
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14 Complaint and Counterclaim, shall be DISMISSED with prejudice.

                                                                                                                         15          4.      As neither Elizabeth Rocha nor Horatio Rocha appeared in this action,
                                                                                                                         16 Chase hereby voluntarily dismisses its claims against them pursuant to Fed. R. Civ.
                                                                                                                         17 P. 41(a)(1)(A)(i).

                                                                                                                         18          5.      This Stipulation in no way affects SFR’s cross-claim against Elizabeth
                                                                                                                         19 Rocha or Horatio Rocha.

                                                                                                                         20          6.      The Parties further stipulate and agree that the Lis Pendens recorded
                                                                                                                         21 against the Property in the Official Records of Clark County, Nevada, as Instrument

                                                                                                                         22 Number 20170331-0003210 be, and the same hereby is, EXPUNGED.

                                                                                                                         23          7.      The Parties further stipulate and agree that the $500 in security costs
                                                                                                                         24 posted by Chase on May 31, 2017, pursuant to this Court’s Order [ECF No. 13] shall
                                                                                                                         25 be discharged and released to the Ballard Spahr LLP Trust Account.

                                                                                                                         26          8.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                                                                         27 and Order may be recorded with the Clark County Recorder;

                                                                                                                         28 ///

                                                                                                                                                                         2
                                                                                                                              DMWEST #18167154 v2
                                                                                                                              Case 2:17-cv-00326-JCM-NJK Document 75 Filed 12/12/18 Page 3 of 3



                                                                                                                          1          9.      The Parties further agree to lift the stay entered March 23, 2018 [ECF
                                                                                                                          2 No. 73];

                                                                                                                          3          10.     This case shall remain open until such time as SFR resolves its pending
                                                                                                                          4 cross-claims against Elizabeth Rocha or Horatio Rocha; and

                                                                                                                          5          11.     Each party in this case number 2:17-CV-00326-JCM-NJK shall bear its
                                                                                                                          6 own attorneys’ fees and costs.

                                                                                                                          7 BALLARD SPAHR LLP                               KIM GILBERT EBRON
                                                                                                                          8
                                                                                                                              By: /s/ Kyle A. Ewing                         By: /s/ Jacqueline A. Gilbert
                                                                                                                          9      Abran E. Vigil                                Diana S. Ebron
                                                                                                                                 Nevada Bar. No. 7548                          Nevada Bar No. 10580
                                                                                                                         10      Maria A. Gall                                 Jacqueline A. Gilbert
                                                                                                                                 Nevada Bar No. 14200                          Nevada Bar No. 10593
                                                                                                                         11      Lindsay C. Demaree                            Karen Hanks
                                                                                                                                 Nevada Bar No. 11949                          Nevada Bar No. 9578
                                                                                                                         12      Kyle A. Ewing                                 7625 Dean Martin Dr., Suite 110
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                 Nevada Bar. No. 14051                         Las Vegas, Nevada 89014
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                 1980 Festival Plaza Drive, Suite 900
BALLARD SPAHR LLP




                                                                                                                                 Las Vegas, Nevada 89135
                                                                                                                         14
                                                                                                                            Attorneys for JPMorgan Chase Bank, Attorneys for SFR Investments Pool 1,
                                                                                                                         15 N.A.                               LLC
                                                                                                                         16
                                                                                                                         17
                                                                                                                                                                            IT IS SO ORDERED:
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20                                                 UNITED STATES DISTRICT JUDGE
                                                                                                                                                                                   December 14, 2018
                                                                                                                         21                                                 DATED:
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        3
                                                                                                                              DMWEST #18167154 v2
